Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2020

                                    No. 04-20-00524-CV

           IN THE INTEREST OF J.M.E., K.C.S., AND A.N.H., CHILDREN,


                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02574
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       On November 10, 2020, we ordered appellant to file a response by November 17, 2020 if
she believed the appellate record was not complete. We have not received a response.
Accordingly, we deem the appellate record complete, and we ORDER appellant to file her brief
by December 9, 2020. See TEX. R. APP. P. 38.6(a).



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court